 

Exhibit 10.34

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (hereinafter “Agreement”) is made and entered into as of
this 1st day of January 2020 by and between CenterState Bank Corporation
(“CSFL”) and CenterState Bank, N.A. (“Bank”, and collectively with CSFL, the
“Company”), on the one hand, and Ernest S. Pinner (“Executive”), on the other
hand. The Company and Executive are sometimes referred to collectively herein as
the “Parties.”

 

WHEREAS, the Company and Executive are parties to a Separation Agreement, dated
as of January 1, 2020 (the “Separation Agreement”), pursuant to which Executive
is eligible, subject to the terms and conditions set forth in the Separation
Agreement, to receive, among other things, the Severance Payments (as defined in
the Separation Agreement) in connection with Executive’s resignation from
employment;

 

NOW, THEREFORE, in consideration of the Company agreeing to enter into the
Separation Agreement (and provide the consideration provided for thereunder) and
of other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged by the parties, it is agreed as follows:

1.In exchange for the consideration referenced above, Executive hereby
completely, irrevocably, and unconditionally releases and forever discharges the
Company, and any of its affiliated companies, and each and all of their
officers, agents, directors, supervisors, employees, representatives, and their
successors and assigns, and all persons acting by, through, under, for, or in
concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the “Released Parties”), from any and
all charges, complaints, claims, demands, actions, causes of action,
obligations, judgments, obligations, liabilities and expenses (inclusive of
attorneys’ fees) of any kind or nature whatsoever, known or unknown, suspected
or unsuspected (hereinafter referred to as “claim” or “claims”) which Executive
at any time heretofore had or claimed to have or which Executive may have or
claim to have or may in the future have arising out of  or regarding events that
have occurred as of the Effective Date of this Agreement, including, without
limitation, or in any way related to the Executive's hire, benefits, employment,
termination, or separation from employment with the Company and any actual or
alleged act, omission, transaction, practice, conduct, occurrence, or other
matter, including, but not limited to:

(a)any and all claims under Title VII of the Civil Rights Act, as amended, the
Americans with Disabilities Act, as amended, the Family and Medical Leave Act,
as amended, with respect to existing but not prospective claims, the Fair Labor
Standards Act, the Equal Pay Act, as amended, the Employee Retirement Income
Security Act, as amended (with respect to unvested benefits), the Civil Rights
Act of 1991, as amended, 42 U.S.C. Section 1981, the Worker Adjustment and
Retraining Notification Act,  as amended, the National Labor Relations Act, as
amended, the Age Discrimination in Employment Act, as amended (the “ADEA”), the
Uniform Services Employment and Reemployment Rights Act, as amended, the Genetic
Information Nondiscrimination Act of 2008, all of their respective implementing
regulations, and any other federal, state, local, or foreign law (statutory,
regulatory, or otherwise) that may be legally waived and released;

(b)any and all claims for compensation of any type whatsoever, including but not
limited to claims for salary, wages, bonuses, commissions, incentive
compensation, vacation, personal days, leave (including family or medical leave)
and severance that may be legally waived and released;

(c)any and all claims arising under tort, contract, and quasi-contract law,
including but not limited to claims of breach of an expressed or implied
contract, tortious interference with contract or prospective business advantage,
breach of the covenant of good faith and fair dealing, promissory estoppel,
detrimental reliance, invasion of privacy, nonphysical injury, personal injury
or sickness or any other harm, wrongful or retaliatory discharge, fraud,
defamation, slander, libel, false imprisonment, and negligent or intentional
infliction of emotional distress; and

 

1

 

--------------------------------------------------------------------------------

 

(d)any and all claims for monetary or equitable relief, including but not
limited to attorneys' fees, back pay, front pay, reinstatement, experts' fees,
insurance, medical fees or expenses, costs, and disbursements.

This general release and waiver of claims excludes, and the Executive does not
waive, release, or discharge: (A) any right to file an administrative charge or
complaint with the Equal Employment Opportunity Commission, or other similar
federal or state administrative agencies, although the Executive waives any
right to monetary relief related to such a charge or administrative complaint;
(B) claims for unemployment benefits and workers' compensation; (C)
indemnification rights the Executive has against CenterState; and (D) any rights
to vested benefits, such as pension or retirement benefits, the rights to which
are governed by the terms of the applicable plan documents.  If the Executive
applies for unemployment benefits, the Company will respond truthfully,
completely, and timely to any inquiries by the Florida Department of Economic
Opportunity concerning the Executive's separation from employment.

2.In further consideration of the payments and benefits provided to the
Executive in this Agreement, Executive hereby irrevocably and unconditionally
fully and forever waives, releases, and discharges the Company from any and all
Claims, whether known or unknown, from the beginning of time to the date of the
Executive’s execution of this Agreement arising under the Age Discrimination in
Employment Act (ADEA), as amended, and its implementing regulations. By signing
this Agreement, the Executive hereby acknowledges and confirms that:

(a)by this Agreement, the Executive has been advised in writing of the right to
consult with an attorney of the Executive’s choosing and has consulted with such
counsel as the Executive believed was necessary before executing this Agreement;

(b)the Executive knowingly, freely, and voluntarily assents to all of the terms
and conditions set out in this Agreement including, without limitation, the
waiver, release, and covenants contained in it;

(c)the Executive is executing this Agreement, including the waiver and release,
in exchange for good and valuable consideration in addition to anything of value
to which the Executive is otherwise entitled;

(d)the Executive was given at least twenty-one (21) days to consider the terms
of this Agreement and consult with an attorney of the Executive’s choice,
although the Executive may sign the Agreement sooner, if desired. Changes to
this Agreement, whether material or immaterial, do not restart the running of
the twenty-one (21) day period;

(e)the Executive understands that the Executive has seven (7) days from signing
this Agreement to change his/her mind and revoke the waiver of the age claims in
this Agreement by delivering notice of revocation to Cherie Mooney, CenterState
Bank, N.A., 1951 8th Street NW, Winter Haven, FL  33881, by email at
cmooney@centerstatebank.com or by fax at (863) 291-3008, by the end of this
seven-day period; and

(f)the Executive understands that the release contained in this paragraph does
not apply to rights and claims that may arise after the Executive signs this
Agreement.

No payments shall be made to the Executive under this Agreement before the
Effective Date. If the Executive timely revokes the Agreement, no payments shall
be made under this Agreement.

3. This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Executive, and the Company specifically disclaims any liability to Executive on
the part of itself, its employees, or its agents.

 

4.This Agreement sets forth the entire agreement between the Company and
Executive pertaining to the subject matter hereof (except as otherwise set forth
herein) and fully supersedes any and all prior agreements or understandings
among the Company and Executive pertaining to the subject matter hereof (except
as otherwise set

2

 

--------------------------------------------------------------------------------

 

forth herein). This Agreement cannot be amended, modified, or supplemented in
any respect except by written agreement entered into and signed by the parties
hereto.

 

5.This Agreement shall be governed by the laws of the State of Florida without
giving effect to conflict of laws principles, and Executive consents to venue
and exclusive personal jurisdiction in the state and federal courts of Polk
County in the State of Florida for any proceeding arising out of or relating to
this Agreement. The Parties hereby irrevocably submit to the non-exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

 

6.Executive hereby acknowledges that Executive has read and understands the
terms of this Agreement and that Executive signs it voluntarily and without
coercion. Executive further acknowledges that Executive was given an opportunity
to consider and review this Agreement and the waivers contained in this
Agreement, that Executive has done so and that the waivers made herein are
knowing, conscious and with full appreciation that Executive is forever
foreclosed from pursing any of the rights so waived.

 

7.The Agreement may be signed in counterparts, and each counterpart shall be
considered an original for all purposes.

 

PLEASE READ THIS AGREEMENT CAREFULLY;

IT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement as of the
date set forth below each Party’s signature line.

 

 

EXECUTIVE

 

CENTERSTATE BANK CORPORATION

Signature: /s/ Ernest S. Pinner                        

 

By: /s/ John C. Corbett                                    

Print Name: Ernest S. Pinner

 

Name: John C. Corbett

Date: January 1, 2020

 

Title: President and Chief Executive Officer

 

 

Date: January 1, 2020

 

 

 

 

 

CENTERSTATE BANK, N.A.

 

 

By: /s/ Mark W. Thompson                              

 

 

Name: Mark W. Thompson

 

 

Title: President

 

 

Date: January 1, 2020

 

 

 

 

 

 

3

 